Interim Decision #1742

OF IMONDI AND COSTANTINI

In Visa Petition Proceedings
A-17451724
A-17451768
Deckled by Regional Commissioner June 1,9,1987
Petitions to accord beneficiaries preference classification under section 203
(a) (8) of the Immigration and Nationality Act, as amended, as sample

stitchers, are denied, since the evidence does not establish that beneficiaries,
although experienced in tailoring work, possess the requisite 5 years' experi•
ence in the performance of the particular duties of a sample stitcher described

in the job offers and Labor certifications, namely, sewing sample garments
together following sketches and patterns, including working from model forms,
examining St and making alterations.

These petitions are before the Regional Commissioner on appeal
from the decisions of the District Director denying the petitions to
accord the beneficiaries preference immigrant classification under
section 203(a) (6) of the Immigration and Nationality Act, as
amended.
The petitioner is engaged in the production of women's dresses. It
seeks the services of the beneficiaries, natives and citizens of Italy, ages
86 and 28, respectively, for employment as sample ditchers. Forms

ES-578B, "Job Offer for Alien Employment," which have been submitted in these cases contain the required certifications of the Department of Labor as to the unavailability of workers in the United States
to perform such labor. It is further reflected that the positions do not
require any formal education but do require a minimum of five years
experience in the job, the performance of which is described as sewing sample garments together following sketches and patterns in-

cluding working from model forms, examining fit, and making
alterations. Salaries for the positions are listed at $2.50 an hour for a:
85 hour week.
The petitioner, Mrs. Helen Gasperini, Plant Manager for Needlecraft Dress Manufacturing Corporation, contacted the Boston District Office on two occasions to cancel scheduled interviews relating
-

261

Interim Decision #1742
to the qualifications of the beneficiaries and, on one occasion, stated
that the salaries for the positions would be $2.00 per hour rather than
$2.50 as stated on the Department of Labor clearance. She also stated
that she would be unable to appear for interview, in the future, because of business obligations at her place of employment.
Documents submitted in behalf of Liberina Imondi to show qualifying experience were:
(1) A diploma from an authorized professional School of Sewing and Tailoring showing that she attended a course in Professional Tailoring for
women with favorable results, having points 30 per 30. The diploma was
granted on May 10, 1950 in Naples, Italy.
(2) A certificate from Artemisia Lauro Dressmaking, Teano (Caserta) 20
Ammunsiata Street, Italy stating :
"I undersigned La. Cioppa Artendsla Widow Lauro-Taliorcao in

Teano

(Caserta) Italy is to certify that the Miss Liberina Imondi of Teano (Caserta)
has been in my service for seven year to apprentice. She proved to be abil
and skifuin so to one can do such a job one self, providing education and
onesty and cleverness. (sic)
Upon My honour
Teano (Caserta) 25 settember 1980
La Cioppa Artemisia"
The only document submitted in behalf of Giovanna Costantini to

show qualifying experience was from Ditta Carmela Carpinelli,
Sartoria da Donna (Benevento) S. Marco del Cavoti, Via Crocella, 69
dated October 29, 1966 and reading as follows :
"The undergigned Carmela CARPINELLI, born at S. Marco del Cavoti on
October 30, 1930, residing, owner of the said company above.

Declares
Of having Miss Giovanna Costantini born August 31, 1943 ; from the year 1956,
a duration of ten years, of which two years of instruction and school, and eight
years of specialized nanasewr on all women clothes. (sic) ,
The Title Company
(Camels. Carpinelli)"

The District Director denied the petitions on the basis that the petitioner has failed to establish that the beneficiaries qualify for the positions specified in the Department of Labor clearances and that the
petitioner did not intend to pay the salaries of $2.50 an hour as specified in the labor clearance.
On appeal, and in oral argument in connection therewith, Mr.
Richard A. Shuman, Vice President for the petitioning corporation,
appeared and stated that Mrs. Helen Gasperini, their Plant Manager,
was unable to appear because of business commitments; that the
salaries for the beneficiaries definitely would be $2.50 per hour as
specified in the Department of Labor clearances; that they were un-

262

Interim Decision #1742
able to obtain additional experience documentation in behalf of Giovanna Costantini but presented two additional documents relating to
Liberina Imondi. These documents were :
(1 ) A letter from Artemisle. La Cioppa reading:
"The undersigned, Artemisia LA. OIOPPA, a dressmaker, hereby states that
has had in her employ Miss Liberina IMONDI from 1944 through 1950.
The undersigned also states that Miss 'mend/ knows how to sew by machine,
to bast, iron and so forth. (sic)
(signed) .Artemisla La Cloppa
Proprietor (Owner)"
(2) A statement from the Dressmaking Shop of Enza Corrado, Via Porte
Roma, Teano, reading as follows:
"It is attested that Miss Liberina IMONDI, after frequenting the courses in
cutting and sewing of this tailor's shop, offered us, as our employee, her professional work, distinguishing herself for seriousness, productivity and capability during the whole period of collaboration.

Miss Liberina IMONDI has offered her professional work since the time she
obtained her Diploma (that is from March 1962 until January 1967).
Teano, April 3, 1967.
In Faith
(signed) Biwa Corrado
Dressmaking Teacher"

The Dictionary of Occupational Titles, Department of Labor, 1965
edition, relating to sample stitchers, occupational code 785.381 outlines
the duties, in pertinent part, as follows:
Sews parts of new style garments, following patterns, sketches, and designs
(Emphasis supplied.)

specification, to prepare sample garments . . .

The nomenclature used by the petitioner to describe the duties of the
job to be performed by the beneficiaries is in essential conformity with
this definition. The petitioner has stated that the minimum experience requirement for the positions is five years.
8 OFIt 204.2 (g) provides, in part, that :
If the alien's eligibility is based on training or experience, documentary evidence
thereof, such as affidavits, must be submitted by the petitioner . . . Each such
affidavit must set forth the name and address of the affiant and state how he
acquired his knowledge of the alien's qualifications, state the place where and
the dates during which the alien gained his training or experience and must
describe in detail the duties performed by the alien.

The documents supplied by the petitioner in behalf of Liberina
Imondi show that she has attended a course of professional Tailoring
for women and served a seven-year apprenticeship in dressmaking;
also, that she has worked for six years in a dressmaking shop and that

she knows how to sew by machine, to baste and iron and that she
has had a course of cutting and sewing in a tailor shop and thereafter worked in that shop from 1962 to 1967.
263

Interim Decision #1742
Dressmaker as defined by the Department of Labor, Dictionary of
Occupational Titles, 1965 edition, occupational code 735.361, indicates
that it is one who makes -women's garments such as drags, coats,
and suits according to customer specifications and measurements .. .
A tailor, shop tailor, occupational code 785.381, is defined, in part,
as one who performs specialized hand and machine sewing operations
in the manufacture of made-to-measure or ready-to-wear clothing,
applying knowledge of garment construction and fabrics .. .
It should be noted that experience as a sample stitcher, following
patterns and sketches to prepare sample garments, is not mentioned
either in the description of Miss Imondi's prior duties or contained in
the definition of the titles under which she was previously employed.
In the case of the other beneficiary, Ciovanna Costantini, the only
documentation presented by the petitioner in her behalf was a certificate from Sartoria da Donna indicating that she has had two years
of instruction and schooling and eight years of specialized experience
in hand sewing on women's clothing.
The Dictionary of Occupational Titles, cited above, defines a handsewer, occupational code 782.884, as one who joins and reinforces
parts of articles, such as garments . . . or sews buttonholes and attaches fasteners, such as buttons, snaps, and hooks to articles, or sew s
decorative trimmings to articles, using needle and thread .. .
It is also noted in the case of this beneficiary that experience as a
sample stitcher, following patterns and sketches to prepare sample
garments, is not mentioned either in the description of Miss Costantini's prior duties or contained in the definition of the title under which
she was previously employed.
The entire record has been carefully considered including representations made on appeal and the additional documentary evidence
presented in connection therewith. It is found that the petitioner
has failed to establish that the beneficiaries possess the five years
specific experience required for the performance of the duties of
sample stitchers as described in the job offers and labor certifications.
Therefore, the appeals will be dismissed.
It is ordered that the appeals be and the same are hereby dismissed.

264

